                                                               USDC
           Case 1:19-cr-00931-VEC Document 119 Filed 07/23/21 Page   SDNY
                                                                   1 of 2

MEMO ENDORSED
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                     Renato C. Stabile         DATE FILED: 
                                      Attorney at Law
                                 580 Broadway, Suite 400
                                   New York, NY 10012
                                     212-219-1469 (o)
                                    212-219-1897 (fax)
                                  917-204-0181 (mobile)
                                renato.c.stabile@gmail.com

                                                                   July 23, 2021


  BY ECF
  Honorable Valerie E. Caproni
  United States District Judge
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007


                        Re:     United States v. Lywan Reed, et al., 19 Cr. 931 (WHP)


  Dear Judge Caproni:
           I am the attorney for Lywan Reed, a defendant in the above-referenced matter. This case
  was transferred to your Honor from Judge Pauley. With the consent of the Government, I write
  to request an adjournment of Mr. Reed’s sentencing, currently scheduled for Tuesday, July 27,
  2021 at 2:00 pm. Mr. Reed self-surrendered to MDC Brooklyn on December 15, 2020, to await
  sentencing. The reason for the request is that I am a member of the trial team in United States v.
  Edward Bases, et al., 18-CR-48 (N.D. Ill.), a criminal trial in Chicago in the Northern District of
  Illinois, which is moving more slowly than expected and will extend through at least next week. I
  request that Mr. Reed’s sentencing be adjourned to a date after August 13, 2021, which is when I
  and the assigned AUSA will both be available. I have communicated with Assistant United
  States Attorney Rebecca Dell, who has no objection to this request.
         I thank the Court for its consideration in this matter.
                                                                   Respectfully submitted,
                                                                          /s/
                                                                   Renato C. Stabile


  cc:    AUSA Rebecca Dell (via ECF)
             Case 1:19-cr-00931-VEC Document 119 Filed 07/23/21 Page 2 of 2



$SSOLFDWLRQ*5$17('

0U5HHG VVHQWHQFLQJFXUUHQWO\VFKHGXOHGIRU7XHVGD\-XO\DW30LVKHUHE\
DGMRXUQHGWR7KXUVGD\$XJXVWDW$0

SO ORDERED.



                    'DWH-XO\
                    'DWH -
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
